United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1268
Issued: March 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 28, 2011 appellant, through his attorney, filed a timely appeal from a March 16,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective
October 13, 2010, based on his capacity to perform the duties of a maintenance supervisor.
FACTUAL HISTORY
Appellant, a 53-year-old electronic technician/mechanic, filed a Form CA-2 on
December 23, 2007, alleging that he developed a back condition causally related to factors of
employment. His regular duties included heavy machinery, pushing, pulling and lifting. Appellant
1

5 U.S.C. § 8101 et seq.

stated that his condition became fully disabling as of October 30, 2007. OWCP accepted the claim
for cervical strain, cervical radiculopathy and lumbar strain. Appellant stopped work on
October 30, 2007 and OWCP placed him on the periodic rolls.
In a May 21, 2008 report, Dr. Tafiq M. Azamy, a specialist in neurology and appellant’s
treating physician, stated that he examined appellant on January 18, 2008, at which time he had
complaints of worsening neck pain radiating to the left arm and left hand, with numbness and
tingling in his left arm. Appellant also was experiencing low back pain. Dr. Azamy advised that
he planned to evaluate appellant to determine the feasibility of spinal surgery. He opined that
appellant was moderately, partially disabled.
In order to determine appellant’s current condition and his capacity for performing gainful
employment, OWCP referred him to Dr. Frank Hudak, Board-certified in orthopedic surgery, for a
second opinion examination. In a report dated June 25, 2008, Dr. Hudak stated that appellant had
not reached status quo in regard to the accepted conditions of cervical radiculopathy and cervical
sprain; appellant did reach status quo ante in regard to his accepted lumbar sprain. He asserted that
appellant was not able to return to full duty without restrictions. Dr. Hudak noted that he
underwent nerve testing, as well as a magnetic resonance imaging (MRI) scan, which showed
spondylosis of the cervical spine and a left C6-7 herniated disc with left cervical radiculopathy.
Dr. Hudak found that appellant was not experiencing any residuals from any medical
condition as a result of his work-related conditions. He stated, however, that appellant’s workrelated cervical condition had not resolved, as he had experienced an injury to his cervical spine
superimposed on preexisting spondylosis. Dr. Hudak recommended that appellant be seen by a
physician specializing in pain management and consider epidural injections to ameliorate his
condition. Appellant was capable of performing light duty for eight hours a day with restrictions.
Dr. Hudak reiterated that appellant had not reached maximum medical improvement; this would
occur in the event that he declined epidural injections and surgery to the cervical spine.
On August 11, 2008 appellant underwent a functional capacity study administered by a
physical therapist. The study demonstrated the capacity to tolerate sedentary work with the
following restrictions: sitting, standing and walking not to exceed 60 minutes at one time; no
forward bending; infrequent squatting; no lifting to shoulder or overhead levels and infrequent
climbing.
In a supplemental report, Dr. Hudak reviewed the August 11, 2008 functional capacities
study. Based on his examination and review of appellant’s medical records, he agreed with the
restrictions as outlined.
In progress reports dated August 13 and September 10, 2008, Dr. Azamy reiterated his
previously stated findings and conclusions. He continued to opine that appellant was disabled in
these and subsequent reports.
OWCP found a conflict in the medical opinion between Dr. Hudak and Dr. Azamy
regarding appellant’s capacity to perform a sedentary job. It referred him to Dr. Sounder R.
Eswar, a Board-certified orthopedic surgeon, to resolve the conflict. In an October 27, 2008
report, Dr. Eswar stated that appellant showed no evidence of cervical torticollis, no tenderness
2

in the cervical spine or any muscle atrophy in the upper extremities. He advised that sensory
examinations of the shoulder and cervical regions were essentially normal. Dr. Eswar stated:
“Patient has cervical spine arthritis associated with cervical radiculopathy
affecting his left upper extremity. The patient’s cervical radiculopathy and
arthritis is not a direct causation related to his employment. The cervical spine
arthritis and radiculopathy could have been aggravated by his repeated
occupation.”
On examination, appellant had no localized tenderness of the lumbar spine, with full
range of motion and normal reflexes. Dr. Eswar opined that, while appellant was unable to
perform his regular occupation, he was able to perform sedentary work for eight hours a day, five
days a week with restrictions on strenuous activity, heavy lifting and overhead activities. He
recommended that appellant avoid undergoing cervical spine surgery.
OWCP received two work capacity evaluation forms dated November 11, 2008 from
Dr. Eswar, who outlined the following restrictions: walking and standing for no more than seven
hours; reaching for no more than three hours; no reaching above the shoulder; bending or
stooping for no more than six hours; no repetitive movements involving the wrists for more than
four hours; no repetitive movements involving the elbows for more than six hours; no pushing,
pulling or lifting more than 20 pounds; and no pushing, pulling, lifting, squatting, kneeling or
climbing for more than two hours. The second work capacity evaluation form from Dr. Eswar
listed the same restrictions, except that appellant was not able to perform any reaching above the
shoulder.
Appellant was referred for vocational rehabilitation services. On April 15, 2009 a
vocational specialist recommended a position for appellant listed in the Department of Labor,
Dictionary of Occupational Titles, maintenance supervisor, DOT No. 891.137.010, which was
within appellant’s indicated restrictions and reasonably reflected his ability to earn wages.2 This
recommendation was reiterated on May 9, 2010. The DOT job description noted that reaching,
handling and fingering was performed by a maintenance supervisor on a frequent basis at least
1/3 to 2/3 of the time.
In a June 9, 2010 report, Dr. James A. Wolter, Board-certified in neurology, stated that
appellant was scheduled to undergo cervical spine surgery on July 27, 2010. He advised that
appellant’s condition had progressed to the point where surgery was necessary.

2

The job description stated: “Building-maintenance supervisor, mechanical, building supervisor supervises and
coordinates activities of workers engaged in maintaining and repairing physical structures and utility systems of
buildings and maintaining grounds. Directs workers engaged in painting and performing structural repairs to
masonry, woodwork, and furnishings and buildings and maintaining and repairing building utility systems, such as
electrical wiring and controls, heating and ventilating systems, and water distributing and plumbing systems.
Directs workers engaged in ground maintenance activities, such as mowing lawns, trimming hedges, removing
weeds, and raking and disposing of leaves and refuse requisitions tools, equipment, and supplies inspects completed
work for conformance to blueprints, specifications and standards. Performs other duties as described under
supervisor. May supervise workers engaged in installing, servicing and repairing mechanical equipment.

3

In a July 26, 2010 report, Dr. Wolter reiterated that appellant was scheduled to undergo
complex spine surgery on July 27, 2010, which he needed to prevent his condition from getting
worse. The surgery, however, would not restore the function he had lost. Dr. Wolter opined that
appellant would remain completely disabled.
In a September 2, 2010 notice of proposed reduction, OWCP advised appellant of its
proposal to reduce his compensation because the evidence established he was no longer totally
disabled but had the capacity to earn wages as a maintenance supervisor at the weekly rate of
$1,019.36 in accordance with 5 U.S.C. § 8115.3 Appellant’s compensation rate would be
adjusted to $1,038.67 using the Shadrick4 formula. OWCP found that his current adjusted
compensation rate, four-week period, was $922.38. The case had been referred to a vocational
rehabilitation counselor, who had located a position as a maintenance supervisor which he found
to be suitable for appellant given his work restrictions. This notice also stated that the selected
position required frequent to constant fingering, handling and reaching. It also noted that the
position was available in appellant’s commuting area. OWCP allowed appellant 30 days in
which to submit any contrary evidence.
In an October 13, 2010 decision, OWCP reduced appellant’s compensation to zero and
terminated his compensation benefits effective October 13, 2010. It found that he had the
capacity to earn wages as a maintenance supervisor and found that Dr. Eswar’s impartial opinion
represented the weight of the medical evidence.
Appellant submitted an October 24, 2010 report from Dr. Wolter, who performed an
anterior cervical discectomy and fusion to repair a herniated disc at C6-7 on July 29, 2010. He
stated that the proximate cause for the herniated disc was the trauma caused by appellant’s use of
a conveyer belt on October 30, 2007. This resulted in neck and left arm pain and weakness
which failed to resolve with nonoperative treatment. Dr. Wolter disagreed with the opinion of
Dr. Eswar, who had advised against cervical surgery. He asserted that appellant’s condition had
continued to deteriorate because with noticeable atrophy of the left arm during his evaluation of
March 24, 2010. Dr. Wolter opined that appellant would reach maximum medical improvement
as of July 2011 and found he was totally disabled.
In a November 11, 2010 report, Dr. Nathan Strandmark, an osteopath, stated that
appellant had experienced severe pain and neurological symptoms since October 2007 that had
progressed and worsened over time. Appellant underwent an MRI scan which showed disc
disease at C6-7, for which Dr. Wolter performed surgery in July 2010. Dr. Strandmark disagreed
with Dr. Eswar’s findings. He stated that appellant had diminished strength in his upper
extremities and did not believe he was capable of working at a sedentary job as a maintenance
supervisor for eight hours a day, five days a week. This type of work would increase the amount
of pain in his cervical spine and make a bad situation intolerable. Based on his examination and
on several medical reports of record, Dr. Strandmark found appellant continued to be
permanently disabled due to the 2007 injury.
3

5 U.S.C. § 8115.

4

Albert C. Shadrick, 5 ECAB 376 (1953); see Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment and Determining Wage-Earning Capacity, Chapter 2.814.2 (April 1995).

4

By decision dated March 16, 2011, OWCP denied modification of the October 13, 2010
decision.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction of benefits.5
Section 8115(a) of FECA6 provides that, in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by his actual earnings if his
actual earnings fairly and reasonably represent his wage-earning capacity.7 Generally, wages
actually earned are the best measure of a wage-earning capacity, and in the absence of showing
that they do not fairly and reasonably represent the injured employee’s wage-earning capacity,
must be accepted as such a measure.8
If the actual earnings do not fairly and reasonably represent wage-earning capacity or the
employee has no actual earnings, his wage-earning capacity is determined with due regard to the
nature of his injury, the degree of physical impairment, his usual employment, his age, his
qualifications for other employment, the availability of suitable employment and other factors or
circumstances which may affect his wage-earning capacity in his disabled condition.9
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open
labor market under normal employment conditions given the nature of the employee’s injuries
and the degree of physical impairment, his or her usual employment, the employee’s age and
vocational qualifications and the availability of suitable employment.10 Accordingly, the
evidence must establish that jobs in the position selected for determining wage-earning capacity
are reasonably available in the general labor market in the commuting area in which the
employee lives. In determining an employee’s wage-earning capacity, OWCP may not select a
makeshift or odd-lot position or one not reasonably available on the open labor market.11

5

Harold S. McGough, 36 ECAB 332 (1984); Samuel J. Russo, 28 ECAB 43 (1976).

6

5 U.S.C. § 8115(a).

7

Id. at § 8115(a); Loni J. Cleveland, 52 ECAB 171, 177 (2000).

8

Lottie M. Williams, 56 ECAB 302 (2005); see Edward Joseph Hanlon, 8 ECAB 599 (1956).

9

5 U.S.C. § 8115; 20 C.F.R. § 10.520; N.J., 59 ECAB 171 (2007); John D. Jackson, 55 ECAB 465, 471 (2004).

10

Samuel J. Chavez, 44 ECAB 431 (1993); Hattie Drummond, 39 ECAB 904 (1988); see 5 U.S.C. § 8115(a);
A. Larson, The Law of Workers’ Compensation § 57.22 (1989).
11

Steven M. Gourley, 39 ECAB 413 (1988); William H. Goff, 35 ECAB 581 (1984).

5

Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee the Secretary shall appoint a
third physician who shall make an examination.12
ANALYSIS
The Board finds that OWCP did not meet its burden to reduce appellant’s disability
compensation. There is insufficient medical evidence to support a finding that the selected
position of maintenance supervisor was within appellant’s physical limitations. As the Board
explained in Mary A. Henson,13 OWCP must clarify whether the sedentary position selected is
consistent with the employee’s work tolerance restrictions. It found a conflict in the medical
opinion evidence between the opinions of appellant’s treating physician, Dr. Azamy, who
believed that appellant was disabled and could not return to work, and the second opinion
physician, Dr. Hudak, who opined that appellant could return to work with restrictions, and
referred him to Dr. Eswar for an impartial medical evaluation. Dr. Eswar advised that appellant
had cervical spine arthritis associated with cervical radiculopathy; that “could have” been
aggravated by his occupation. Regarding appellant’s work restrictions, he stated that appellant
was able to perform sedentary work for eight hours per day, five days per week with restriction
of repetitive movements of the wrists and elbows for more than four hours a day, and restriction
on reaching for more than three hours a day, and reaching above the shoulder for more than zero
to six hours a day. The Board finds that OWCP erred in relying on this opinion to terminate
appellant’s compensation benefits.
The DOT job description for maintenance supervisor indicated that reaching, handling
and fingering would be required to be performed on at least a frequent basis, defined as up to 2/3
of the time. OWCP stated in its September 2, 2010 notice of proposed termination of benefits,
that these activities would be required on a frequent to constant basis; however, Dr. Eswar
limited appellant’s reaching to three hours a day, reaching above the shoulder from zero to six
hours a day, and repetitive use of the wrists and elbows to four hours a day. Dr. Eswar’s
impartial report does not support a finding that the position of maintenance supervisor was
within appellant’s work capacity. The limitations set by Dr. Eswar are more restrictive than the
described sedentary duties of the selected position.
OWCP did not meet its burden of proof in this case to reduce appellant’s compensation
benefits. The March 16, 2011 decision will be reversed.
CONCLUSION
The Board finds that OWCP has failed to meet its burden of proof to reduce appellant’s
compensation.

12

Regina T. Pellecchia, 53 ECAB 155 (2001).

13

36 ECAB 565 (1985).

6

ORDER
IT IS HEREBY ORDERED THAT the March 16, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 13, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

